              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

PHILIP J. VONVILLE,
      Petitioner,                                 NO. 3:14-CV-1582

             v.                                   (JUDGE CAPUTO)
JOHN KERESTES,
      Respondents.

                                 MEMORANDUM
      Presently before me are two motions: (1) the Motion for Stay Pending Appeal
(Doc. 48) filed by Respondent the Commonwealth of Pennsylvania (the
“Commonwealth”); and (2) the Motion for Release Pending Appeal (Doc. 60) filed by
Petitioner Philip Vonville (“Vonville”). Previously, I conditionally granted Vonville’s
Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254. Specifically, I
found that Vonville’s initial post-conviction counsel was ineffective and his
underlying ineffective assistance of trial counsel claim based on her failure to object
to unconstitutional jury instructions had some merit, so his procedural default of the
underlying claim was excused. Moreover, because Vonville made the necessary
showing under Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d
674 (1984) that trial counsel’s performance was objectively unreasonable and he
suffered prejudice as a result, I conditionally granted Vonville’s § 2254 petition and
ordered the Commonwealth to retry him within 120 days or release him from custody.
      The Commonwealth has since appealed, (see Doc. 50, generally), and now
requests a stay of the Order directing it to retry Vonville within 120 days or release
him from custody. Vonville opposes the motion and also seeks release pending
appeal. Because the Commonwealth has not made the necessary showing for a stay
pursuant to Federal Rule of Appellate Procedure 23(c) and the Supreme Court’s
decision in Hilton v. Braunskill, 481 U.S. 770, 774, 107 S. Ct. 2113, 95 L. Ed. 2d 724
(1987), the motion will be denied. Vonville’s motion will also be denied, but that
denial is without prejudice to his renewing his request after the period for the
Commonwealth to retry or release him from custody expires.
                                        I. Background
        Vonville was charged with an open count of criminal homicide for the death of
Christopher Hernandez (“Hernandez”) on September 20, 2009. (See Doc. 35-6,
generally). Vonville was ultimately found guilty of third degree murder and sentenced
to a 20-to-40 year term of imprisonment following a two day jury trial in the Court of
Common Pleas of Monroe County, Pennsylvania in July 2010. Following closing
arguments, the trial court delivered its charge to the jury. The trial court instructed the
jury on first degree murder, third degree murder, and voluntary manslaughter. (See
Doc. 27-2, 67:14-76:18). Thereafter, the jury was instructed as follows:
                    The Defendant did not testify. It is entirely up to the
             Defendant in every criminal trial whether or not to testify.
             He has an absolute right found on the Constitution to remain
             silent. You may infer any inference of guilt from the fact that
             he did not testify in his own defense.
(Id. at 78:15-20 (emphasis added)). At the conclusion of the instructions, counsel was
asked if they had any “additions or corrections,” to which Vonville’s counsel indicated
she was “satisfied” and the Commonwealth had none. (Id. at 85:14-16). The jury
ultimately returned a guilty verdict on the third degree murder charge. (See id. at 91:5-
25).1
        Vonville, through trial counsel, filed a direct appeal to the Pennsylvania


 1
         The trial transcripts for both July 12, 2010 and July 13, 2010 contain a
         certification from the court reporter certifying that “the proceedings and evidence
         are contained fully and accurately in the notes taken by me at the hearing in the
         within cause, and that the foregoing is a correct transcript of the same.” (Doc. 27-
         1, p. 187; Doc. 27-2, p. 95). Both transcripts also bear the signature of the trial
         judge with a date of January 31, 2011 indicating that “the foregoing record of the
         proceedings upon the hearing of the within cause is hereby approved and directed
         to be filed.” (Doc. 27-1, p. 187; Doc. 27-2, p. 95).

                                                2
Superior Court, (see Doc. 35-4, generally), but his appeal was denied on November
1, 2011. (See Doc. 35-14, generally).
       Vonville then filed a pro se petition pursuant to the Pennsylvania Post-
Conviction Relief Act (“PCRA”), 42 Pa. C.S.A. § 9545, in June 2012. (See Doc. 35-
13, generally). That petition was denied. (See Doc. 35-18, generally). Vonville
appealed the denial of his PCRA petition to the Superior Court. (See Doc. 35-5,
generally).   The Superior Court denied Vonville’s PCRA petition on September 9,
2013. (See Doc. 35-15, generally). Vonville filed a petition for allowance of appeal
with the Pennsylvania Supreme Court on October 9, 2013, (see Doc. 35-11, generally),
but that petition was denied. (See Doc. 35-10, generally).
       Next, Vonville, proceeding pro se, filed for federal habeas corpus relief
pursuant to 28 U.S.C. § 2254 on August 12, 2014. (See Doc. 1, generally). In his pro
se petition, Vonville raised four claims: (1) PCRA counsel was ineffective for
defaulting issues of trial counsel’s ineffectiveness; (2) trial counsel was ineffective for
failing to object to erroneous jury instructions; (3) trial counsel failed to object to jury
instructions that shifted the burden of proof to him; and (4) trial counsel failed to
object to the trial court’s incorrect jury instructions on voluntary manslaughter. (See
id.). The Commonwealth responded to the petition, disputing that Vonville was
entitled to habeas relief. (See Doc. 15, generally).
       Upon review of the petition, Magistrate Judge Carlson noted that Vonville
raised a non-frivolous ineffectiveness claim against his trial and PCRA counsel with
respect to his allegation that a jury instruction at trial was potentially unconstitutional.
(See Doc. 22, 1-2). As such, Magistrate Judge Carlson appointed the Federal Public
Defender’s Office (“FPD”) to represent Vonville in these proceedings and to file a
counseled habeas petition with respect to the first two issues raised by Vonville in his
pro se submission. (See id. at 4; see also Doc. 24, generally). Vonville, through the
FPD, did so, and he also submitted a supplement to the petition. (See Docs. 27 & 30,
generally).
                                            3
       On November 5, 2018, Magistrate Judge Carlson issued a Report and
Recommendation. (See Doc. 37, generally). Magistrate Judge Carlson concluded that
Vonville met the exception to the procedural default doctrine set forth by the Supreme
Court in Martinez v. Ryan, 566 U.S. 1, 132 S. Ct. 1309, 182 L. Ed. 2d 272 (2012).
(See id. at 26-38). And, on the merits of the underlying ineffectiveness of trial counsel
claim, Magistrate Judge Carlson recommended that Vonville’s petition be
conditionally granted because he stated a meritorious claim for federal habeas corpus
relief, (see id. at 38-47), namely, that the trial transcript “plainly indicate[d] that [the]
trial judge instructed the jury regarding Vonville’s exercise of his Fifth Amendment
rights in a fashion that was antithetical to those rights[.]” (Id. at 39). The Magistrate
Judge thus recommended that a writ of habeas corpus be conditionally granted, the
conviction and sentence be vacated, and the Commonwealth be ordered to retry
Vonville within 120 days or release him. (See id. at 46-48). The Commonwealth
objected to the Report and Recommendation. (See Doc. 38, generally).
       On March 5, 2019, I conditionally granted Vonville’s petition for writ of habeas
corpurs. (See Doc. 47, generally). In the accompanying Opinion, I explained that
Vonville’s procedural default of his ineffective assistance of trial counsel claim was
excused and that he was entitled to have that claim considered on the merits. (See
Doc. 46, 15-20). I then found that Vonville’s trial counsel was ineffective under
Strickland. (See id. at 24-27).
       The Commonwealth filed the instant motion for a stay pending appeal of my
March 5, 2019 Order ten days later. (See Doc. 48, generally). According to the
Commonwealth, the factors pertinent to granting such a stay weigh in favor of its
request. (See id.). Specifically, in its supporting brief, the Commonwealth states that
“[t]he relief [it] ultimately seeks from the Third Circuit is a remand of this matter to
the District Court, where an evidentiary hearing could be held.” (Doc. 55, 6). At that
hearing, the Commonwealth would present witnesses that it “believe[s] and therefore
aver[s]” would testify that the trial court judge did not, in fact, instruct the jurors that
                                             4
they “may infer any inference of guilt” from the fact that Vonville did not testify at
trial, even though that passage appears in the certified trial transcript. (See id. at 6-7).


       Vonville disputes that a stay is warranted. (See Doc. 57, generally). Vonville
contends that the Commonwealth is not likely to succeed on the merits, it cannot show
irreparable injury, he will sustain substantial injury from a stay, and the public interest
is not served by his continued incarceration during a stay. (See id. at 6-11). Vonville
repeats similar arguments in his own motion requesting release pending appeal. (See
Docs. 60-61, generally).
       The Commonwealth’s motion for stay and Vonville’s motion for release are
now ripe for disposition.
                                     II. Discussion
       The Commonwealth’s request for a stay is governed by Federal Rule of
Appellate Procedure 23(c). That rule states:
             Release Pending Review of Decision Ordering Release.
             While a decision ordering the release of a prisoner is under
             review, the prisoner must - unless the court or judge
             rendering the decision, or the court of appeals, or the
             Supreme Court, or a judge or justice of either court orders
             otherwise - be released on personal recognizance, with or
             without surety.
Fed. R. App. P. 23(c). Rule 23(c) “undoubtedly creates a presumption of release from
custody.” Hilton v. Braunskill, 481 U.S. 770, 774, 107 S. Ct. 2113, 95 L. Ed. 2d 724
(1987). That presumption, however, can be overcome. See id.
       In making a custody determination under Rule 23(c), a court should “be guided
not only by the language of the Rule itself but also by the factors traditionally
considered in deciding whether to stay a judgment in a civil case.” Id. at 776, 107 S.
Ct. 2113. Those factors are:
             (1) whether the stay applicant has made a strong showing
             that he is likely to succeed on the merits; (2) whether the
             applicant will be irreparably injured absent a stay; (3)
             whether issuance of the stay will substantially injure the
             other parties interested in the proceeding; and (4) where the
                                            5
            public interest lies.
Id. Other factors that should be considered include whether the petitioner poses a
flight risk, whether the petitioner poses a danger to the community, and the state’s
interest in continuing custody and rehabilitation pending a final determination of the
case on appeal, which “will be strongest where the remaining portion of the sentence
to be served is long, and weakest where there is little of the sentence remaining to be
served.” See id. at 776-77, 107 S. Ct. 2113.
      The Hilton Court further explained:
            The interest of the habeas petitioner in release pending
            appeal, always substantial, will be strongest where the
            factors mentioned in the preceding paragraph are weakest.
            The balance may depend to a large extent upon
            determination of the State's prospects of success in its
            appeal. Where the State establishes that it has a strong
            likelihood of success on appeal, or where, failing that, it can
            nonetheless demonstrate a substantial case on the merits,
            continued custody is permissible if the second and fourth
            factors in the traditional stay analysis militate against
            release. . . . Where the State's showing on the merits falls
            below this level, the preference for release should control.
Id. at 777-78, 107 S. Ct. 2113.
      Considering the Commonwealth’s request for a stay in light of Rule 23(c) and
the factors cited in Hilton, the motion will be denied. First, the Commonwealth has
not demonstrated that it is likely to succeed on appeal. As stated, the relief the
Commonwealth will request from the Third Circuit is a remand for an evidentiary
hearing on the accuracy of the transcript reflecting the trial judge’s instructions to the
jury. (See Doc. 48, ¶ 12). But the Commonwealth does not even argue that it is likely
to succeed on this appeal, nor does it suggest that it has a substantial case on the
merits. (See id., generally).
      Further, in granting Vonville’s § 2254 petition, I explained at length why an
evidentiary hearing is, in fact, not warranted here. (See Doc. 46, 21-24). The
Commonwealth’s view on the need for - and scope of - an evidentiary has vacillated.
(See id.). When the petition was under review by the Magistrate Judge and despite

                                           6
Vonville clearly presenting his claim that the trial judge’s instructions to the jury
violated his constitutional rights, the Commonwealth took the position that a hearing
on the petition was not warranted. (See Doc. 15, 2 (responding to “erroneous jury
instruction” claim that “Petitioner has had the trial transcripts throughout the post-
sentence litigation in his case and, therefore, is not entitled to a hearing in this
Honorable Court[.]”)).       Following the issuance of the Magistrate Judge’s
recommendation that habeas relief be granted, the Commonwealth suggested that
insofar as I “fe[lt] bound by a literal reading of the transcript,” it be given an
opportunity for a hearing to present testimony from the trial attorneys regarding their
recollections of the jury instructions.        (Doc. 38-1, 11).     At that point, the
Commonwealth indicated that while the trial judge had passed, Vonville’s trial counsel
and the two trial prosecutors could be subpoenaed to provide testimony about their
memories of the jury charge.         (See id.).    No mentioned was made by the
Commonwealth at the time of the state trial court stenographer testifying at an
evidentiary hearing as to the accuracy of the trial transcript.         (See id.).   The
Commonwealth’s position on an evidentiary has now again evolved following the
conditional grant of Vonville’s habeas petition. More particularly, the Commonwealth
requests an evidentiary hearing to present not only the testimony of the trial attorneys,
but it also now “believe[s] and therefore aver[s]” that the trial stenographer “would
testify that her transcription contains an error, specifically that she left out the word
‘not’ between ‘may’ and ‘infer.’” (Doc. 55, 6-7). Again, though, and as said
previously, these arguments are: (1) entirely speculative; and (2) waived because they
were not timely raised. (See Doc. 46, 21-22 (citing Hubbard v. Pleasant Valley Sch.
Dist., 03-0797, 2006 WL 42093, at *3 (M.D. Pa. Jan. 6, 2006) (Vanaskie, C.J.))).
      At a more basic level, however, the Commonwealth’s belated request for an
evidentiary hearing on the accuracy of the transcript on the trial judge’s instructions
to the jury fails to account for Pennsylvania Rule of Appellate Procedure 1922. I
explained that when conditionally granting Vonville’s habeas petition and repeat that
                                           7
in full here:
                As explained in the margin above, the trial transcripts in this
                case, including from July 13, 2010 - the day the jury was
                charged - were certified as accurate by the stenographer and
                signed and approved by the trial judge. (See Doc. 27-1, p.
                187; Doc. 27-2, p. 95). This is essentially the testimony of
                the court reporter and the trial judge that the jury was, in
                fact, instructed that they “may infer any inference of guilt
                from the fact that he did not testify in his own defense.”
                (Doc. 27-2, 78:18-20). This finding comports with the
                Pennsylvania Rules of Appellate Procedure, namely Rule
                1922(c), “Certification and filing,” which states:

                The trial judge shall examine any part of the transcript as to
                which an objection is made pursuant to Subdivision (a) of
                this rule or which contains the charge to the jury in a
                criminal proceeding, and may examine any other part of the
                transcript, and after such examination and notice to the
                parties and opportunity for objection (unless previously
                given) shall correct such transcript. If the trial judge
                examines any portion of the transcript, he shall certify
                thereon, by reference to the page and line numbers or the
                equivalent, which portions thereof he has read and corrected.
                If no objections are filed to the transcript as lodged, or after
                any differences have been settled or other corrections have
                been made by the court, the official court reporter shall
                certify the transcript, and cause it to be filed with the clerk of
                the lower court.
                Pa. R. App. P. 1922(c) (emphasis added). The Note to Rule
                1922 goes on:
                The certification requirement of subdivision (c) recognizes
                that in practice the trial judge ordinarily will not actually
                read the transcript prior to certification unless objection is
                made by one of the parties. However, the rule requires the
                judge to review and correct the charge in criminal cases, to
                avoid the problems which arise when a later attempt is made
                by the trial judge under Rule 1926 (correction and
                modification of the record) to conform the transcript to his
                recollection of events.
                Id. (emphasis added).
                      Given this, the trial judge was obligated under Rule
                1922(c) to review and correct, if necessary, the jury charge.
                The purpose of this requirement, as set forth in the Note, is
                to avoid “problems” which could subsequently arise in
                “conform[ing] the transcript to [the judge’s] recollection of
                events.” Id. What this rule attempts to guard against is
                essentially what the Commonwealth advocates here:
                reconstructing the trial transcript (a decade later in this case)
                based on memory. But this is not warranted, nor does it
                                                8
            appear permissible under the applicable Pennsylvania
            procedural rules. The trial judge has since passed away and
            there is nothing in the record suggesting that the trial judge
            did not review the jury charge as Rule 1922(c) requires, and
            his signature on the trial transcript indicates that he did in
            fact do so. (Doc. 27-1, p. 95). Likewise, the Commonwealth
            did not, pursuant to Rule 1922(a) or Rule 1926, ever attempt
            to correct the purported error in the transcript. Thus, the
            Commonwealth has not identified any basis to conclude that
            the jury was charged in any way other than that which
            appears in the transcript.
(Id. at 22-24). The Commonwealth does not argue that this reading of Pennsylvania
Rule of Appellate Procedure 1922(c) is wrong. Nor does it cite any authority holding
to the contrary. As such, I find that the Commonwealth has failed to show that it is
likely to succeed on appeal or that it has a substantial case on the merits.
      The Commonwealth fares no better on the other factors pertaining to its request
for a stay. The second factor, irreparable injury, is satisfied here, claims the
Commonwealth, because it would “need to locate two of [its] witnesses”, i.e., Brittney
Hartley, the eyewitness whose location is “unknown”, and Detective Richard Luthcke
who has since retired and “spends significant time in Florida.” (Doc. 55, 7).
      The weakness in the Commonwealth’s claim of irreparable injury is self-
revealing. As Vonville points out, Luthcke is employed part-time as a detective in the
Monroe County District Attorney’s Office, i.e., the same office responsible for
Vonville’s prosecution. See http://monroecountyda.com/investigators/ (last visited
May 14, 2019). In light of this, the Commonwealth’s representation that it would be
irreparably injured because it “would need to locate” Luthcke has no basis in fact.
Accord Fed. R. Civ. P. 11(b)(3); Pa. Rules of Prof’l Conduct r. 3.3(a)(1) (“A lawyer
shall not knowingly make a false statement of material fact . . .”). Likewise, Hartley’s
whereabouts are easily discernible. (See Doc. 59, 9 n.5). In any event, their prior
testimony would be admissible at trial to the extent that these witnesses are
unavailable. See Pa. R. Evid. 804(b)(1). The Commonwealth has made no showing
of irreparable injury in the absence of a stay.
      Third, Vonville’s incarceration followed from a trial where the his constitutional
                                           9
rights were violated. See Griffin v. California, 380 U.S. 609, 615, 85 S. Ct. 1229,
1233, 14 L. Ed. 2d 106 (1965) (Fifth Amendment forbids “instructions by the court
that [an accused’s] silence is evidence of guilt.”); see also Burdine v. Johnson, 87 F.
Supp. 2d 711, 717 (S.D. Tex. 2000) (“Burdine suffers irreparable harm each day that
he is imprisoned in violation of the United States Constitution. Remedying such harm
is the very essence of the writ of habeas corpus”).
      Finally, “[t]he public has a strong interest in the release of a prisoner that a court
has found to be incarcerated in violation of the Constitution.” Floyd v. Vannoy, 11-
2819, 2017 WL 2688082, at *3 (E.D. La. June 22, 2017). While, of course, the public
has an interest in safety from dangerous criminals, nothing has been presented to
support finding that Vonville is a flight risk or a danger to the community. See id.
Nor do I find that the up-to-31 years remaining on Vonville’s original 20-to-40 year
sentence, by itself, sufficient to warrant a stay.
      In sum, the Commonwealth has not overcome Rule 23(c)’s presumption of
release from custody. It has not shown that it is likely to succeed on its appeal, nor has
it demonstrated (or even argued) that it presents a substantial case on the merits. The
Commonwealth has also failed to articulate any legitimate basis for which it would be
irreparably injured absent a stay. And, Vonville and the public have an interest in
avoiding incarcerating individuals on the basis of constitutionally-deficient
proceedings. For these reasons, the Commonwealth’s motion for stay will be denied.
      However, Vonville’s request for immediate release pending appeal will also be
denied, but the denial will be without prejudice. The Third Circuit has found the
selection of 120 days for a successful habeas petitioner to either be retried or released
from custody to be “eminently reasonable.” Gibbs v. Frank, 500 F.3d 202, 207 (3d
Cir. 2007). At this point, the 120 day period for the Commonwealth to retry him has
not expired, so the present request is premature. Should that time pass, however,
without a retrial or an order to the contrary from the Third Circuit “or the Supreme
Court, or a judge or justice of either court,” Fed. R. App. P. 23(c), Vonville can renew
                                           10
his motion for release pending appeal.
                                 III. Conclusion
      For the above stated reasons, the Commonwealth’s motion for a stay will be
denied and Vonville’s motion for release pending appeal will be denied without
prejudice.
      An appropriate order follows.


May 21, 2019                                  /s/ A. Richard Caputo
Date                                          A. Richard Caputo
                                              United States District Judge




                                         11
